Citation Nr: 1101705	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for tinnitus, and if 
so, whether service connection is warranted for this disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the May 2004 and February 2008 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Service connection for tinnitus as directly related to 
military service was denied by a Board decision in November 2007.  
The Veteran did not appeal the Board decision within the 
designated appeal period.

2.  Evidence received since the November 2007 Board decision 
relates to an unestablished fact necessary to substantiate the 
Veteran's previously disallowed claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The competent medical and lay evidence is in relative 
equipoise as to the issue of whether the Veteran's current 
tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision was a final decision which 
denied entitlement to service connection for tinnitus.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the November 2007 Board decision in 
connection with the Veteran's claim of entitlement to service 
connection for tinnitus is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §3.156 (2010).

3.  Tinnitus was incurred during the Veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

	Analysis	

The Veteran initially filed a claim for bilateral hearing loss 
and tinnitus in October 2003.  In June 2004, an RO rating 
decision denied service connection for tinnitus, but granted 
service connection for bilateral hearing loss.  In November 2007, 
the Board considered the Veteran's appeal of the denial of 
service connection for tinnitus.  The decision noted that the 
issue of entitlement to service connection for tinnitus as 
secondary to bilateral hearing loss was raised by the Veteran's 
representative in the November 2007 informal hearing 
presentation.  The Board did not consider that theory of 
entitlement, but instead referred that matter to the RO for 
appropriate consideration.  Despite the referral of the secondary 
service connection theory, the Board's decision on direct service 
connection was final.  Tyrues v. Shinseki,  23 Vet. App. 166, 176 
(2009).

Generally, an unappealed Board decision is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  See also 38 C.F.R. § 
20.1100 (2010).  However, a veteran may request that VA reopen 
his claim upon the receipt of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is 'new and material' is defined 
as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).  

The claim for secondary service connection for tinnitus due to 
hearing loss was denied in a rating decision in February 2008.  
In June 2008, the Veteran submitted the opinion of a private 
doctor regarding the etiology of his tinnitus.  In the Statement 
of the Case (SOC), the Decision Review Officer (DRO) implicitly 
reopened the Veteran's claim for direct service connection based 
upon the newly submitted evidence and subsequently denied service 
connection for tinnitus on both a direct and secondary basis.  
The Veteran submitted a notice of appeal (VA Form 9) indicating 
he disagreed with all issues decided in the SOC.  Because the 
evidence submitted by the Veteran more appropriately supports a 
direct service connection versus service connection secondary to 
service-connected bilateral hearing loss, the Board will treat 
this claim as a petition to reopen the original claim for service 
connection for tinnitus.  The private medical opinion is new and 
material evidence because it tends to support factual findings 
for both a current diagnosis of disability and a nexus between 
service and the current disability, neither of which were 
contained in the record at the time of the previous denial.  
Therefore, seeing as new and material evidence has been 
associated with the claims file since the prior final denial, the 
claim of entitlement to service connection for tinnitus is 
considered reopened.

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2010).  Generally, this requires (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Alternatively, 
service connection may be established either by showing that a 
chronic disability or disease was incurred during service and 
later manifestations of such chronic disability or disease are 
not due to intercurrent cause(s) or that a disorder or disease 
was incurred during service and there is evidence of continuity 
of symptomatology which supports a finding of chronicity since 
service.  38 C.F.R. § 3.303(b).  
The Veteran was examined twice during this appeal for the purpose 
of determining the etiology of his claimed tinnitus.  The first 
examination was conducted by a VA examiner in 2004 and the second 
by a private doctor of audiology.  At the first exam, following a 
review of the claims file, an interview with the Veteran, and a 
physical examination of the Veteran, the VA examiner concluded 
the Veteran did not have tinnitus, because he denied having 
symptoms of tinnitus.  Because there was no diagnosed current 
disability, the examiner did not address any nexus between in-
service noise exposure and tinnitus.  The examiner did diagnose 
the Veteran with hearing loss and found that it was as likely as 
not that the Veteran's hearing loss was related to acoustic 
trauma incurred during service.  

In June 2008, the Veteran was examined again, this time by a 
private doctor of audiology who diagnosed him with bilateral 
tinnitus.  Prior to making the diagnosis, the doctor reviewed the 
Veteran's service treatment and personnel records including his 
entrance and separation exams and the VA examination report from 
May 2004 and took a detailed history from the Veteran.  The 
audiologist noted that the Veteran denied "tinnitus" at the VA 
examination, but explained that the Veteran was unfamiliar with 
the term and experiences more of a "buzzing" sensation, than a 
"ringing" in his ears.  The audiologist also noted that the 
Veteran has demonstrated progressive hearing loss during and 
following service and that medical treatises indicate that the 
cause of tinnitus can usually be determined by finding the cause 
of any coexisting hearing loss.  The audiologist went on to cite 
the opinion of the American College of Occupation and 
Environmental Medicine that "noise exposure without hearing 
protection can cause and or contribute to noise-induced hearing 
loss, acoustic trauma, and tinnitus in individuals."  Based upon 
the foregoing information, the audiologist opined that the 
Veteran's bilateral tinnitus was more likely than not related to 
his military noise exposure.

While the Veteran's statements to the VA examiner appear to 
conflict with a diagnosis of tinnitus, he immediately contested 
his alleged denial of tinnitus symptoms in his notice of 
disagreement with the decision.  The negative response to the VA 
examiner contradicts every other lay statement by the Veteran in 
the file, from his initial claim in 2001 to the present.  Whether 
the Veteran's negative response at the exam was a 
misunderstanding or a due to accidentally checking the wrong box 
on the patient intake form, the Board concludes that this 
isolated denial of symptoms does not override the Veteran's 
otherwise overwhelmingly consistent lay statements that he does 
hear a ringing or buzzing sound in his ear.  Therefore, the Board 
finds the Veteran's lay statements regarding symptoms of tinnitus 
to be credible.

The Veteran is currently in receipt of service connection for a 
bilateral hearing loss disability due to in-service acoustic 
trauma.  Thus there is no question of whether he experienced 
acoustic trauma in service.  In light of the June 2008 private 
medical opinion that the Veteran's current tinnitus is more 
likely than not related to his in service noise exposure and with 
consideration of the principle of reasonable doubt, the Board 
finds that service connection is warranted for tinnitus as the 
record is, at the very least, in relative equipoise.  See 38 
C.F.R. § 3.303 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 C.F.R. § 3.102 (2010).


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for tinnitus.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


